UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 18, 2012 Date of Report (Date of earliest event reported) NOVUS ROBOTICS INC. (Exact name of registrant as specified in its charter) Nevada 333-140396 20-3061959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canda L5S 1A7 (Address of principal executive offices) (Zip Code) (905) 672-7669 Registrant’s telephone number, including area code 14 The Link, Mornigside Sandton 2196 South Africa (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On March 13,2012, Novus Robotics Inc., formerly known as Ecoland International Inc., a corporation organized under the laws of the State of Nevada(the “Company”), filed a Certificate of Amendment with the Nevada Secretary of State to change its name to “Novus Robotics Inc.” (the Name Change”). Management of the Company desires to attach to this Current Report on Form 8-K its articles of incorporation and all amendments thereto, including designation of series of preferred stock, as an exhibit on behalf of its investors. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 3.1Articles of Incorporation and all amendments thereto, including designations of series of preferred stock, as filed with the Nevada Secretary of State. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLAND INTERNATIONAL INC. /s/ Berardino Paolucci DATE: July 19, 2012 Berardino Paolucci President/Chief Executive Officer 3
